Citation Nr: 0508901	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision in 
which the RO denied service connection for a low back 
disability.  In April 2002, the veteran filed a notice of 
disagreement (NOD), and a statement of the case (SOC) was 
issued in July 2002.  The veteran filed a substantive appeal 
in August 2002.  

In September 2002, the veteran offered testimony before a 
Hearing Officer at the RO; a transcript of that hearing is 
associated with the claims file.       

In September 2003, the Board remanded this matter to the RO 
for further action.  After completing the requested action, 
the RO continued its denial of service connection for a low 
back disability (as reflected in an August 2004 supplemental 
SOC (SSOC)).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The only competent medical evidence addressing the matter 
of a medical relationship between any current low back 
disability and service tends to militate against the claim.  




CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.                 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the July 2002 SOC, the December 2002 and August 2004 
supplemental SOCs (SSOCs), and the RO's letters of August 
2001 and February 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its August 2001 letter, 
the RO informed the veteran of the recent enactment of the 
VCAA, and requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
as well as information to obtain any VA treatment records, 
employment records, or records from other Federal agencies.  
The RO also requested that the veteran submit any additional 
evidence in his possession.  In a February 2004 letter sent 
to the veteran from the Appeals Management Center (AMC), the 
veteran was again notified of the opportunity to provide 
information as to any outstanding VA or private treatment 
records, employment records, or records from other Federal 
agencies.  The veteran was also notified of the opportunity 
to submit any additional evidence in his possession, 
including any pertinent treatment records or physicians' 
statements.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.              
§ 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the July 2002 SOC 
explaining what was needed to substantiate the claim within 
three months of the veteran's April 2002 NOD of the December 
2001 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of August 2001 and February 2004; 
neither in response to those letters, nor at any other point 
during the pendency of this appeal, has the veteran informed 
the RO of the existence of any evidence that has not already 
been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the Van Zandt VA 
Medical Centers (VAMC) in Altoona, Pennsylvania (hereinafter 
referred to as the Altoona VAMC), dated from November 2000 to 
June 2001, and has attempted to obtain any outstanding 
records from the Dubois (Clearfield County) VA Outpatient 
Center dated from 1965 to 1977, but was informed that no such 
records were available from that facility.  The RO has also 
has arranged for the veteran to undergo VA examination in 
July 2004, and the report of that examination is of record.  
[Parenthetically, the Board notes that, while the examiner 
was not fully responsive to questions posed in the prior 
remand, as explained below, no further examination is 
required in this case.]  The veteran also the RO has afforded 
the veteran the opportunity to testify at a September 2002 
hearing before RO personnel.  


In support of his claim, the veteran has submitted treatment 
records from the Centre Community Hospital, dated from 
September 1978 to October 1978; the Paoli Memorial Hospital, 
dated from December 1980 to March 1981; the DuBois Regional 
Medical Center dated from May 1995 to November 2000; and The 
Altoona Hospital dated from April 2000 to May 2000.  The 
veteran has also submitted personal statements dated July 
2001 and February 2004, and statements from family members 
dated in April 2002.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

The veteran's service medical records (SMRs) include a 
November 1964 treatment notation referencing an incident that 
reportedly occurred earlier that month, aboard the Navy ship 
on which the veteran was stationed, in which the veteran 
slipped and fell as he was climbing down a ladder.  It was 
noted that immediately following the incident, the veteran 
had tenderness over the right sacrum and hip, but no apparent 
serious injury or fracture.  

Records from the Centre Community Hospital, dated from 
September 1978 to October 1978, include a notation that, in 
January 1978, the veteran experienced a lifting injury to his 
low back while at his place of employment.  On physical 
examination at that time, lumbosacral motion was restricted 
and there was bilateral sacroiliac notch tenderness.  In 
late-September 1978, the veteran underwent a bilateral spinal 
fusion procedure at L-5 and S-1.  Following this procedure, a 
final diagnosis was noted of degenerative disc disease at L-5 
and S-1.

Records from the Paoli Memorial Hospital dated from December 
1980 to February 1981, reflect that the veteran was admitted 
to this facility in December 1980, with an initial diagnosis 
of lumbosacral strain, with acute low back pain, and 
radiculitis.  It was noted that the veteran had injured his 
back the previous month, following another lifting injury at 
his job.  The veteran was discharged later that month.  The 
veteran was again admitted to this private facility in 
February 1981, with a diagnosis of chronic lumbosacral sprain 
with radiculitis, after having injured his back again in an 
auto accident; he was discharged later that month.      

Treatment records from the DuBois Regional Medical Center, 
dated from May 1995 to November 2000, document the veteran's 
intermittent symptoms of and treatment for low back pain. 

On VA general medical examination in November 2000, the 
veteran complained of constant pain in his lower back that 
was exacerbated by motion and bad weather.  The examiner 
diagnosed, inter alia, low back pain syndrome with 
radiculopathy status post fusion of the lumbosacral spine.   

Treatment records from the Altoona VAMC, dated from April 
2000 to May 2000, include a November 2000 report of x-rays of 
the lumbosacral spine, that noted a clinical impression of a 
prominence of the lordotic curvature with arthritic changes 
of facet joints, possibly resulting in changes of acquired 
spinal stenosis.  Other treatment reports from this facility 
reflect the veteran's ongoing symptoms of chronic back pain 
and disc problems in the lumbosacral area.      

In his July 2001 statement, the veteran related that while in 
service, he slipped on a ladder; the , and that shortly after 
service he first underwent a back operation in 1976.    

In a April 2002 letter, the veteran's wife recalled that, 
following the veteran's separation from service, he told her 
that he had fallen down a ladder.  She further related that 
soon after the veteran's discharge, he began walking with a 
limp and complaining about back pain.  Also in a April 2002 
letter, the veteran's mother stated that after the veteran 
returned from service he would walk with a limp, and that he 
told her this was the result of a fall during service.

During the September 2002 RO hearing, the veteran related the 
circumstances of his November 1964 in-service injury aboard 
the ship where he was stationed, stating that he had slipped 
as he was climbing down a ladder, fallen two decks, and 
landed on his back.  The veteran testified that after the 
fall, he was taken to the ship's sick bay for approximately 
two and one-half hours, and that he was given two aspirin and 
instructed to return to work.  According to the veteran, he 
began to experience back pain within a few years after his 
discharge from service.  He further stated that recently, a 
VA physician at the Altoona VAMC had informed him that his 
back problems were due to his fall while in the Navy, 
although he noted that this statement was not reflected in 
any written VA medical record.    

In its September 2003 remand, the Board noted the above-
referenced in- and post-service evidence.  The Board 
requested that the veteran undergo examination to obtain 
medical information as to whether he had one or more current 
low back disabilities, and if so, the medical relationship, 
if any, between such disabilities and service as well as 
post-service (to specifically include the work-related 
injuries and automobile accident documented in the private 
medical records).  

On VA examination in July 2004, the veteran related the 
circumstances of his 1964 fall from a ship's ladder, and 
reported symptoms of low back pain radiating to the buttocks 
occasionally, that was of an intensity of 8/10, and with 
weakness and periodic flare-ups.  The orthopedist evaluating 
the veteran also noted the veteran's post-service medical 
history of various back problems (including the above noted 
history of private hospitalization for back problems from 
1978 through 1981).  On physical examination, it was noted 
that the veteran had a scar on his lumbar region indicative 
of his back surgery in 1978.  He also had a lumbar spasm.  
Deep tendon reflexes were normal.  Gait was very slow, and 
the veteran was using a cane to walk.  He walked in a hunched 
over position.  There was no evidence of scoliosis.  Range of 
motion was decreased, and the veteran did have marked 
guarding in the lumbar region.   

The examiner diagnosed chronic lumbar sprain, and lumbar 
degenerative joint disease.  He also noted with regard to the 
diagnosed chronic lumbar sprain, that the veteran appeared to 
have experienced increasing back pain since a 1978 work-
related injury that had required him to undergo back surgery, 
and further, that while the veteran had alleged that his back 
pain started in 1964 following an in-service fall, the report 
of the veteran's service discharge examination did not 
reflect complaints or findings as to any back problems.  

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

Considering the medical evidence in light of the criteria 
noted above, the Board finds that the criteria for service 
connection for a back disability are not met.  

In connection with examinations conducted in November 2000 
and July 2004, VA physicians have assessed various back 
problems, to include chronic lumbar sprain, lumbar 
degenerative joint disease, and ongoing low back pain, thus 
providing evidence of one or more current disabilities 
affecting the low back.  In this case, however, the claim on 
appeal must be denied because the weight of the medical 
evidence tends to establish that there is no medical nexus 
between any current low back disability and military service.    

The veteran has alleged that, in Novemeber 1964, he fell from 
a ladder aboard the ship where he was stationed, and landed 
on his back.  While there is no contemporaneous record to 
document the actual fall (or any medical treatment the time 
of the injury), the veteran is competent to assert the 
existence of an in-service injury.  Moreover, as the SMRs 
reflect a report of the fall apparently a short time 
thereafter (later that same month), the Board finds 
satisfactory and credible evidence of an in-service injury.  

That notwithstanding, there simply is no medical evidence of 
a nexus between the veteran's in-service fall and any current 
back disability.  The SMRs reflect no diagnosis of any back 
disability in service, or even chronic complaints of any 
continuing back problems after the reported fall.  Post 
service, the first documented evidence of back problems were 
in 1978, some 14 years after service; private medical records 
document that the veteran then sought treatment after a work-
related lifting injury, but include no reference to any in-
service injury.  Post-service treatment records include no 
specific medical opinion as to the etiology of any back 
disability, but, instead, document treatment after post-
service incidents, to include occupational and auto accident 
injury.  

The only medical opinion that directly addresses the medical 
etiology of post-service back problems is the July 2004 VA 
physician's opinion.  That physician diagnosed diagnosed both 
chronic lumbar sprain and lumbar degenerative joint disease.  
Specifically as regards the veteran's chronic lumbar sprain, 
the physician noted that the initial onset of the veteran's 
back pain appeared to be in 1978, around the time of an 
occupational injury.  The physician also indicated that, 
notwithstanding the veteran's November 1964 in-service fall, 
there is no other evidence of back problems in service.  This 
opinion effectively militates against any finding of a 
medical relationship between current chronic lumbar strain 
and service.  The Board points out that, while the July 2004 
examiner did not expressly comment as to the etiology of 
diagnosed lumbar degenerative joint disease, the failure to 
do so in this case is harmless, inasmuch as there is 
otherwise no medical evidence of any kind that supports a 
finding that any current back problems are medically related 
to the veteran's military service-specifically, his in-
service fall.  Arguably, then, although the Board requested a 
medical opinion in the prior remand, on this record, no such 
opinion was actually required.  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium) (To warrant a 
medical examination/opinion, the record should contain 
competent medical evidence of persistent or recurrent 
symptoms of a disability and an indication that those 
symptoms may be associated with active military service).  
The Board also points out that the examiner's finding 
regarding the initial onset of back pain in 1978, and not in 
1964 as alleged, while not specifically associated with the 
diagnosis of lumbar degenerative joint disease on the report 
of the July 2004 examination, also implies the lack of a 
relationship between this disability and service.  On the 
whole, then, this medical opinion tends to militate against 
the veteran's claim, and the neither the veteran nor his 
representative has presented nor alluded to the existence of 
any contrary medical opinion (i.e., one establishing a 
relationship between a current back disability and service).  

In adjudicating the claim on appeal, the Board has taken into 
consideration the assertions of the veteran, and his family 
members who have submitted statements, in his behalf, in 
support of the claim for service connection for a low back 
disability.  As indicated above, the veteran is certainly 
competent to assert the occurrence of any in-service incident 
(here, an in-service injury), and his mother and spouse are 
similarly competent to report their observations of the 
veteran after his discharge from service.  However, this case 
turns on a medical matter.  To the extent that the lay 
statements have been submitted in an attempt to establish the 
etiology of current back disability, the Board points out 
that neither the veteran nor his wife or mother has been 
shown to have the appropriate training and expertise to 
competently render a probative opinion on a medical matter-
specifically, whether there is a medical relationship between 
a current low back disability and any incident of the 
veteran's military service, to include his fall therein.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Similarly, the Board points out that the veteran's assertion 
that a VA physician told him that he has a current back 
disability that is related to a November 1964 in-service fall 
does not constitute competent or probative evidence to 
support the claim on appeal.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

Under these circumstances, the Board must conclude that the 
claim for service connection for a low back disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


